 1   Donna Woo (State Bar No. 312876)
     dwoo@jonesday.com
 2   JONES DAY
     3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612.4408
     Telephone: +1.949.851.3939
 4   Facsimile: +1.949.553.7539

 5   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS, INC.
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10                                        SACRAMENTO DIVISION
11

12   FAITH BURLINGAME,                                 Case No. 2:18-cv-02235-WBS-DB

13                      Plaintiff,                     ORDER OF DISMISSAL

14          v.

15   Experian Information Solutions, Inc.;
     Equifax Information Services, LLC;
16   Trans Union LLC; Wells Fargo Bank, N.A.,

17                      Defendants.

18

19          Having considered Plaintiff Faith Burlingame, Defendant Experian Information Solutions,

20   Inc., (“Experian”) and Wells Fargo Bank, N.A.’s (“Wells Fargo”) Stipulation for Dismissal with

21   Prejudice, and good cause appearing, IT IS ORDERED that the Stipulation is GRANTED.

22          Experian and Wells Fargo are hereby dismissed with prejudice, and there being no

23   remaining defendants, the entire action is dismissed with prejudice. Each party shall bear his or

24   its own attorneys’ fees and costs.

25          IT IS SO ORDERED.

26   Dated: February 26, 2019

27

28
                                                                       [PROPOSED] ORDER OF DISMISSAL
                                                                           Case No. 2:18-cv-02235-WBS-DB
